   Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 1 of 15. PageID #: 479882



                                UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                             MDL No. 2804
OPIATE LITIGATION
                                                        Case No. 17-md-2804
This document relates to:
                                                        Judge Dan Aaron Polster
Track One-B Cases




                                PLAINTIFFS’ MOTION TO STRIKE OR SEVER
                            PHARMACY DEFENDANTS’ THIRD PARTY COMPLAINT

          The Pharmacy Defendants’ ill-founded Third-Party Complaint - yet another delay tactic

 interposed to prevent a timely trial - should be struck, or at least severed and deferred. Fed. R. Civ. P.

 14(a)(4). The pleading convention chosen by the Pharmacies – federally disfavored “Doe” pleading

 – belies the Pharmacy Defendants’ legal duty to identify improper prescriptions and the physicians

 who write them and not to dispense them without exercising due diligence. That the Pharmacy

 Defendants cannot now identify even a single doctor whose prescriptions should have been red-

 flagged but were filled without proper investigation – thus necessitating as many as one thousand Doe

 Defendants between the two Third-Party Complaints – is stunning.

          Without addressing the substance of these new third-party claims, the insertion of as many as

 one thousand new defendants and five new claims a mere ten months before this carefully streamlined

 Pharmacy Distributor bellwether trial, weeks before the deadline for production of documents and

 two months before the fact discovery cutoff, is wholly unworkable. Under Pharmacy Defendants’

 outlined plan, the putative prescriber defendants would not even be identified for months, since their

 identification depends on a sequence of events that cannot even begin until the Pharmacy Defendants

 provide their own data to Plaintiffs, something which, based on Pharmacy Defendants’ own
 Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 2 of 15. PageID #: 479883



representations, may not occur for months yet. These complications are made more profound

considering that those putative prescriber defendants represent an entirely new class of defendants

against whom no discovery has yet been taken in the MDL, who have not yet had an opportunity to

take their own discovery, and whose inclusion in the bellwether trial would do little to advance the

course of the MDL as a whole. Should the Court exercise its discretion to permit impleader of these

unknown putative defendants, instead of striking the Third-Party Complaint, Plaintiffs submit that

these claims should be severed and deferred.

I.     Pharmacy Defendants’ Third-Party Claims Should be Struck or, in the Alternative,
       Severed and Deferred.

       Both the allowance and timing of third-party claims are entirely within trial court’s discretion:

       [T]he court has discretion to strike the third-party claim if it is obviously unmeritorious
       and can only delay or prejudice the disposition of the plaintiff's claim, or to sever the
       third-party claim or accord it separate trial if confusion or prejudice would otherwise
       result. This discretion [is] applicable not merely to the cases covered by the amendment
       where the third-party defendant is brought in without leave, but to all impleaders under
       the rule . . . .
Fed. R. Civ. P. 14, Advisory Committee Note to 1963 amendments.

       In determining “whether third-party claims should be allowed or stricken,” courts “generally

balance the benefits of allowing the claim to proceed against the potential prejudice to the plaintiff

and the defendant in the lawsuit and the third-party defendant.” Oklahoma ex rel. Edmondson v. Tyson
Foods, Inc., 237 F.R.D. 679, 681 (N.D. Okla. 2006). Factors courts consider “in the assessment of

whether or not the third-party claims should be severed,” include

       • the potential prejudice to the third-party defendant;

       • the potential prejudice to the other parties in the action;

       • the status of discovery in the action;

       • the delay in seeking impleader.

       • judicial efficiency or economy;
       • the avoidance of delay in the underlying trial;


                                                       2
    Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 3 of 15. PageID #: 479884




         • the delay of the third-party plaintiff in asserting the claim; and

         • whether or not discovery favors separate trials.

Oklahoma, 237 F.R.D. at 681 (citing, inter alia, In re Air Crash Disaster, 86 F.3d 498 (6th Cir. 1996)) (other

citations omitted) (Judicial economy warranted severance and stay of the third-party claims where

action was originally brought by two plaintiffs against 14 defendants, while defendants named over

160 third-party defendants and 150 “Doe” defendants including new categories of defendants, and

ultimate potential third-party defendants could number in the thousands).

         Here, those factors weigh against allowing the third-party claims to proceed at this time and

dictate that, at the very least, the claims should be severed and deferred, if not struck in their entirety.

A.       The Third-Party Claims Should be Struck.

         1.       Pharmacy Defendants Improperly Failed to Move for Leave.

         As a threshold matter, the Pharmacy Defendants failed to seek leave of court prior to filing

their Third-Party Complaints. Third-Party complaints may only be filed without leave of court within

14 days of a party’s “original answer.” Fed. R. Civ. P. 14(a)(1). “[G]ranting of leave to implead rests in

the discretion of the Court.” Rodeheaver v. Sears, Roebuck & Co., 34 F.R.D. 488, 490 (N.D. Ohio 1964).

         Here, the Pharmacy Defendants’ original answers were due on January 15, 2019. See Opinion

and Order (Dkt. 1203) at p. 39.1 While some courts have found that the “original answer” may be an

answer to an amended complaint, the basis for impleader in such a case should be that which is new

in the amended complaint. F.T.C. v. Capital City Mortg. Corp., 186 F.R.D. 245, 247 (D.D.C. 1999); Ez-

Tixz, Inc. v. Hit-Tix, Inc., No. 93 CIV. 3791, 1995 WL 77589, at *7 (S.D.N.Y. Feb. 27, 1995). As

discussed in Plaintiffs’ Motion for Leave to Amend (Dkt. 2880) and associated Reply (Dkt. 2937),

Plaintiffs’ dispensing claims against the Pharmacy Defendant families are not new, but date back at


1
  While the recent Amendments by Interlineation, in addition to setting out additional factual basis for the dispensing
based claims, also further specified some of the entities associated with some of the Defendant families, with regard to
other Defendant families – such as Walgreens – no additional related entities were specified. However, none of the
Defendant families or entities within those families sought leave of Court prior to filing the Third-Party Complaints.

                                                               3
    Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 4 of 15. PageID #: 479885



least to Plaintiffs’ May 2018 Complaints, though the dispensing claims were ultimately not the focus

of the narrowed CT1 trial track. Indeed, Answers certain Pharmacy Defendants filed a year ago

address Plaintiffs’ dispensing claims. See e.g. Pharmacy Defendants Answers to Summit SAC at ¶¶

607-659: Walgreens (Dkt. 1274); Walmart (Dkt. 1261); CVS (Dkt. 1250); DDM (Dkt. 1260 at ¶¶ 22-

24); HBC (Dkt. 1249 at ¶ 4); Rite Aid (Dkt. 1263). Similarly long alleged – and long known – is the

fact that many of the prescription opioids filled, distributed, and sold into the Plaintiff counties were

excessively prescribed. See, e.g. Cuyahoga Second Amended Complaint (5.30.2018) (Dkt. 521) at

Factual Allegations, § I, H, 2 (“Defendants Actively Promoted Opioids in Cuyahoga County and Were

Aware of the Excessive Prescribing Practices That Followed”); Accord Cuyahoga Third Amended

Complaint (5.10.2019) (Dkt. 1631) at Factual Allegations, § I, H, 2. Additionally, it has been long

established in the litigation that the Pharmacy Defendants’ distribution activities arose solely from

supplying their own pharmacies with opioids for the stated purpose of dispensing those opioids to

persons with doctor written prescriptions. As such, the Third-Party Complaints are procedurally

improper, untimely, and should be struck.

         Even if the Pharmacy Defendants had sought leave of court, leave would properly have been

denied because the claims are not meritorious and their addition now would result in delay and

prejudice, as set out in Section 2.b, below. See Rodeheaver v. Sears, Roebuck & Co., 34 F.R.D. 488, 490

(N.D. Ohio 1964) (impleader properly denied when addition of new party would delay the trial because

the new party would be entitled to (1) object to impleader, (2) move to dismiss, (3) depose parties and

witnesses, (4) pursue written discovery, and where the defendant was at least partly culpable in not

seeking impleader sooner2); Gen. Elec. Co. v. Irvin, 274 F.2d 175, 179 (6th Cir. 1960) (delay of trial date


2
  Here, Pharmacy Defendants’ have long refused to provide the dispensing data that would have made identification
of the putative Prescriber Defendants possible long ago. See e.g. Discovery Ruling 8 (10.23.2018) (Dkt. 1055)
(“defendants assert, plaintiffs’ effort to … obtain all dispensing documents and data, and evidence of all dispensing
violations, is overreaching”). Of course, this data – and the red flag tests – have always been available to the
Defendants themselves.

                                                              4
 Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 5 of 15. PageID #: 479886



alone was a sufficient reason for disallowing third-party complaint); Colon v. Blades, 268 F.R.D. 143,

145-46 (D.P.R. 2010) (leave to file third-party complaint properly denied where trial and discovery

“delays would be not only foreseeable but inevitable,” and where “third-party complaint fail[ed] to

state a claim upon which relief can be granted”).

        2.      The Third-Party Claims Are Not Meritorious and Will Only Serve to Delay or
                Prejudice the Claims Currently Set for Trial.

                a.      The Third-Party Claims are Not Meritorious.

        The Third-Party Complaints should further be struck because they fail, as a matter of law, to

set forth valid claims under the third-party practice requirements of Fed. R. Civ. P. 14.

        Third-party pleading is appropriate only where the third-party defendant's liability to
        the third-party plaintiff is dependent on the outcome of the main claim; one that
        merely arises out of the same set of facts does not allow a third-party defendant to be
        impleaded. A defendant attempting to transfer the liability asserted against him by the
        original plaintiff to the third-party defendant is therefore the essential criterion of a
        third-party claim. Correlatively, a defendant's claim against a third-party
        defendant cannot simply be an independent or related claim, but must be based
        upon the original plaintiff's claim against the defendant. See Stiber v. United States,
        60 F.R.D. 668, 670 (E.D. Pa. 1973) (“Under Rule 14, the liability of the third-party
        must be dependent on the outcome of the main claim.”). Rule 14(a) does not allow a
        third-party complaint to be founded on a defendant's independent cause of action
        against a third-party defendant, even though arising out of the same occurrence
        underlying plaintiff's claim, because a third-party complaint must be founded on a
        third party's actual or potential liability to the defendant for all or part of the
        plaintiff's claim against the defendant. United States v. Olavarrieta, 812 F.2d 640, 643
        (11th Cir. 1987).

Am. Zurich Ins. Co. v. Cooper Tire & Rubber Co., 512 F.3d 800, 805–06 (6th Cir. 2008) (emphasis added).

None of the claims set out in the Third-Party Complaints meet these requirements. Additionally, the

counts themselves fail to state proper claims for relief.



                        1.      Plaintiffs’ Claims Against the Pharmacy Defendants Are
                                Independent of the Pharmacies’ Third-Party Claims against
                                Prescribers.




                                                        5
 Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 6 of 15. PageID #: 479887



        Plaintiffs’ claims against the Pharmacy Defendants are not derivative of any potential claims

against the putative Prescriber Defendants, but are, instead, independent claims based upon a separate

and independent duty.

        Pharmacy Defendants’ base their third-party claims entirely upon their erroneous allegation

that “if the…Pharmacy Chains were found to be found liable . . . it would be only because the

pharmacists relied in good faith on facially valid prescriptions written and/or authorized by one of the

Prescriber Defendants.” Third-Party Complaint at ¶ 37. However, the law makes it clear that is

precisely what the Pharmacy Defendants are not allowed to do. Rather, their duty is to look beyond

the existence of a prescription signed by a doctor or a doctor’s representations. If reliance on the

prescriber was sufficient, then the “corresponding responsibility” would be entirely superfluous.

        “Federal law does not apportion the responsibility for dispensing unlawful prescriptions

between a prescribing practitioner and a pharmacist. Rather, Federal law imposes separate and

independent duties on the prescriber and the pharmacist.” East Main Street Pharmacy, 75 Fed. Reg. at

66157, n.30. See also Medic-Aid Pharmacy, 55 Fed.Reg. 30,043, 30,044 (DEA July 24, 1990)(internal

quotation marks omitted) (“corresponding responsibility… means… that a pharmacist is obligated to

refuse to fill a prescription if he knows or has reason to know that the prescription was not written

for a legitimate medical purpose.”). Both the DEA and Courts have long rejected the proposition that

a pharmacist is entitled to simply rely on the prescriber. See United States v. Henry, 727 F.2d 1373, 1378–

79 (5th Cir.), on reh'g, 749 F.2d 203 (5th Cir. 1984) (rejecting the argument that a pharmacist “must

rely on the judgment of the physician” to satisfy its corresponding duty and finding the pharmacist

must look beyond representations by the physician to red flags, such as “prescriptions brought in at

frequent intervals by the same individual.”); Holiday CVS, LLC, Fed. Reg. Vol. 77, No. 198 (2012), at

62333 (citing evidence that certain red flags might not be resolvable, even in the face of a written

prescription, and evidence that prescribers could be complicit in diversion). “Under Federal law, a


                                                        6
 Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 7 of 15. PageID #: 479888



pharmacist is not required to fill a prescription merely because a physician has authorized a

prescription . . . .” Order on Hearing Scope and Government Motions Regarding the Respondents’

Experts at 8-9, In the Matter of Holiday CVS, L.L.C., Dkt. No. 12-37 and 12-38 (U.S. Dept. Of Justice,

Drug Enf’t Admin.) (April 13, 2012). To find that a pharmacist simply could rely on the

representations of the prescriber, or the existence of a written prescription, in fulfillment of the

corresponding duty “would render the corresponding responsibility imposed on registrants under the

regulations to be a nullity and … stand[] in conflict with the regulations and Agency precedent.” Id. at

8-9.

        Further, Plaintiffs’ claims are not based merely upon the fact that the prescriptions were

improperly filled, but that the Pharmacy Defendants failed to have in place and/or utilize effective

systems to screen for red flags and failed to perform due diligence to resolve red flags prior to filling

prescriptions.

        Because the duties owed by pharmacist and prescriber are “separate” and cannot be

“apportion[ed]”, because a pharmacist is not entitled to merely rely on a prescriber’s representation in

order to fulfill the corresponding duty, and because the Pharmacy Defendants’ failures to implement

and utilize effective red flag systems do not hinge on representations made by prescribers, it is a legal

fallacy that the prescribers may be held responsible for the Pharmacy Defendants’ failures to fulfill

their legal duties. Accordingly, the Pharmacy Defendants’ third-party claims against the Prescriber

Defendants may not appropriately be impleaded under Rule 14. Am. Zurich Ins. Co., 512 F.3d 800,

805–06 (6th Cir. 2008).




                                                       7
 Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 8 of 15. PageID #: 479889



                         2.      The Pharmacy Defendants’ Counts Further Fail to State
                                 Meritorious Claims.

                                 a.       Count IV of each Third-Party Complaint Fails to State a
                                          Proper Claim for Indemnification and Should be Struck.

        Indemnification is not available to parties, such as the Pharmacy Defendants, whose damages

arise from their own affirmative misconduct. Pinney Dock & Transp. Co. v. Penn Cent. Corp., 196 F.3d

617, 620 (6th Cir. 1999). Indeed, Ohio law provides that indemnification “‘is available only when the

party seeking indemnification is an innocent actor whose liability stems from some legal relationship

with the truly culpable party. . . .’ Wills Trucking, 1999 WL 357775, at *3 (citing Ohio Cas. Ins. Co. v. Ford

Motor Co., 502 F.2d 138, 140 (6th Cir. 1974)).” Pinney Dock, 196 F.3d at 620. If the Pharmacy

Defendants are, indeed, held liable to the Plaintiffs, it will not be because they were “innocent

actor[s]”, but because they breached their affirmative duties. Accordingly, the Pharmacy Defendants

may not seek indemnification for any judgment issued against them for breach of their duties.

        The Pharmacy Defendants’ indemnification claims further fail as a matter of law because

defendants fail to allege an agreement or relationship between themselves and the Prescriber

Defendants that establishes secondary liability. “Indemnity arises from contract, either express or

implied, and is the right of a person, who has been compelled to pay what another should have paid,

to require complete reimbursement.” CSX Transp, Inc. v. Columbus Downtown Dev. Corp., 307 F. Supp.

3d 719, 728 (S.D. Ohio 2018) (citing Worth v. Aetna Cas. & Sur. Co., 513 N.E.2d 253, 256 (Ohio 1987)).

“An implied right to indemnification is recognized under Ohio law ‘in situations involving related

tortfeasors, where the one committing the wrong is so related to a secondary party as to make the

secondary party liable for the wrongs committed solely by the other.’” Id. (citing Reynolds v. Physicians

Ins. Co., 623 N.E.2d 30, 31 (Ohio 1993)). “Secondary liability generally arises in situations, like vicarious

liability, where a relationship exists between the tortfeasors that permits one tortfeasor to be held liable

for the consequences of the other’s actions.” Id. (citing Mahathiraj v. Columbia Gas of Ohio, Inc., 617


                                                          8
 Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 9 of 15. PageID #: 479890



N.E.2d 737, 743 (Ohio Ct. App. 1992)); see also Reynolds, 623 N.E.2d at 3 (“Relationships which have

been found to meet this standard are the wholesaler/retailer, abutting property owner/municipality,

independent contractor/employer, and master/servant.”).

       The key to the right of implied indemnification is a relationship in which the tortfeasors owe

a “common duty” to the injured party. CSX Transportation, Inc. v. Columbus Downtown Development Corp.,

307 F. Supp. 3d 719 (S.D. Ohio 2018). Here, there is no common duty owed to the Plaintiff. Rather,

as discussed above, the duties on the prescriber and pharmacist are “separate and independent.” East

Main Street Pharmacy, 75 Fed. Reg. at 66157, n.30.

       The Pharmacy Defendants have not alleged any set of facts that entitles them to relief. The

Pharmacy Defendants do not allege any express contract or contracts that establish a right to

indemnity, nor do they allege facts showing the existence of a relationship establishing secondary

liability between themselves and the Prescriber Defendants. Thus, Count IV of the Third-Party

Complaints fails to state claims for indemnification and should be struck.

                               b.      Count V of each Third-Party Complaint Fails to State a
                                       Proper Claim for Contribution and Should be Struck.

       Because Plaintiffs have alleged absolute nuisance, i.e. that the Pharmacy Defendants’ nuisance-

creating conduct was intentional and unlawful, Pharmacy Defendants are not entitled to seek

contribution. Under Ohio law, contribution is not available for intentional torts. Ohio Rev. Code §

2307.25 (“There is no right of contribution in favor of any tortfeasor against whom an intentional tort

claim has been alleged and established.”); Relizon Co. v. Seybold, No. 3:10-cv-145, 2014 U.S. Dist.

LEXIS, at *22 (S.D. Ohio June 26, 2014) (finding that if a party is found liable on an intentional tort

claim, “there is no question that [a] contribution claim would be barred by Ohio Revised Code §

2307.25(A).”). Thus, Count V of the Third-Party Complaint fails to state a claim for contribution and

should be struck.



                                                      9
Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 10 of 15. PageID #: 479891



                                    c.   Counts I-III of each Third-Party Complaint Fail to State
                                         Proper Third-Party Claims and Should be Struck.

        The remaining counts of the Third-Party Complaints (Count I: Negligent Misrepresentation;

Count II: Common Law Negligence; and County III: Intentional Fraud) fail to state proper claims for

relief under Rule 14. Each is premised on the flawed theory that Pharmacy Defendants were entitled

to rely on the representations of the Prescriber Defendants and fails to state a derivative claim for

relief. American Zurich Ins. Co., 512 F.3d 800, 805 (6th Cir. 2008) (citations omitted); Ukasick v. Street

(In re Street), 283 B.R. 775, 780 (Bankr. D. Ariz. 2002) (citing Hawkins v. Eads (In re Eads), 135 B.R. 387,

395 (Bankr. E.D. Cal. 1991)) (“The third-party defendant's ‘liability must be derivative and must flow

to the third-party plaintiff.’”).

        To the extent that Counts I, II and III merely state facts to support the Pharmacy Defendants’

claims for indemnity and contribution, they fail for the same reasons that the Pharmacy Defendants’

claims for indemnity and contribution fail. Accordingly, Counts I-III of the Third-Party Complaints

fail to meet the requirements of Rule 14 and should be struck.

                 2.       The Third-Party Claims Will Improperly Delay and Prejudice the
                          Plaintiffs’ Claims

        The Third-Party Complaints should also be struck because the addition of as many as (or more

than) 1,000 new defendants who have never participated in offensive or defensive discovery and five

new claims a mere ten months before trial, weeks before the deadline for production of documents

and two months before the fact discovery cutoff, will result in improper delay and undue prejudice.

        Where third-party claims will overly complicate the current litigation and/or delay the trial, a

Court may exercise its discretion to strike the third-party claims. See e.g., Laborers’ Dist. Council Pension

& Disability Trust Fund No. 2 v. Geofreeze, Inc., 298 F.R.D. 300, 302-04 (D. Md. 2014) (court exercised

discretion to strike third party claims for fraud in the inducement and negligent misrepresentation

where factual dichotomy existed between those claims and the pending claim for unpaid employer


                                                         10
Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 11 of 15. PageID #: 479892



contributions, such that Court would be conducting dual proceedings resulting in excessive

complications, additional expense to Plaintiffs, and delay of disposition of Plaintiffs’ claims); Hensley

v. U.S., 45 F.R.D. 352, 353 (D. Mont. 1968) (court may properly “strike a third-party complaint …

because the court might deem that under the circumstances of a particular case it would be unfair to

delay the trial of the principal case until the third-party defendant was ready for trial, or unfair to push

the third-party defendant into an immediate trial.”); Railey v. Southern Ry. Co., 31 F.R.D. 519, 523 (E.D.

S.C. 1963) (third-party complaint dismissed where different legal claims and standards were at issue);

McPherrin v. Hartford Fire Ins. Co., 1 F.R.D. 88, 90 (D. Neb. 1940) (court vacated its earlier order to

implead stating: “Suffice it to say that the third party procedure in this case: (a) Complicates the

procedure. (b) Has delayed and will delay a speedy trial. (c) Adds expense to the litigation.”).

        Here, the putative prescriber defendants (currently named only as Doe Defendants) would not

even be identified for months, based on the Pharmacy Defendants’ representation that it will take

months of additional time to provide their Ohio dispensing data to Plaintiffs. These putative prescriber

defendants represent an entirely new class of defendants against whom no discovery has yet been

taken in the MDL and who have not yet had opportunity to take their own discovery, and whose

inclusion in the bellwether trial would do little to advance the course of the MDL as a whole.

Additionally, these putative Prescriber Defendants are individuals - not national defendants - and their

inclusion in the deliberately streamlined pharmacy distributor bellwether trial would do little to

advance the course of the MDL. Accordingly, the Third-Party Complaints should be struck as part of

the Court’s case management discretion.




                                                        11
Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 12 of 15. PageID #: 479893



B.       Alternatively, the Third-Party Claims Should be Severed and Deferred.

         Should the Court exercise its discretion to permit the third-party claims to stand at this time,

the claims should properly be severed and deferred until after completion of the October 2020 Track

One-B trial. Severance of the third-party claims into a later trial or track would be entirely consistent

with the role intended for this Court in shepherding the MDL and bellwether litigation by the JPML.

See Transfer Order, Dkt. #1 (recommending that the transferee judge “establish different tracks for

the different types of parties or claims.”) See also Fed. R. Civ. P. 21 (“The Court may also sever any

claim against a party.”).3

         Because insertion of the third party claims at this time would cause significant delay, would

derail the current discovery schedule and trial setting, would add additional complication through the

introduction of hundreds (if not thousands) of new defendants and as many as five new claims, and

would prejudice efficient trial of the current pending claims, the third-party claims should properly be

severed and deferred. See Kosters v. Seven-Up Co., 595 F.2d 347, 355-56 (6th Cir. 1979) (court properly

severed third-party claim for separate trial given the confusion that surrounded the questions of

indemnity and contribution and the difficulty of clarifying the factors that the jury would have to

consider); In re Air Crash Disaster, 86 F.3d 498, 517-18 (6th Cir. 1996) (court “properly exercised

discretion” to sever third-party claims and adhere to original discovery schedule where defendant filed

third-party claims on the last day such filing was permitted, allowing third party claims would have

thwarted court's trial date goal, and defendant could pursue its contribution or indemnity claims in a

subsequent action); Oklahoma ex rel. Edmondson v. Tyson Foods, Inc., 237 F.R.D. 679, 682-84 (N.D. Okla.

2006) (judicial economy warranted severance of the third-party claims were action was originally

brought by two plaintiffs against 14 defendants, while defendants named over 160 third-party



3
  The “permissive language of Rule 21 permits the district court broad discretion in determining whether or not actions
should be severed.” Johnson v. Advanced Bionics, LLC, 2011 U.S. Dist. LEXIS 36289, at *20 (W.D. Tenn. Apr. 4, 2011).

                                                              12
Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 13 of 15. PageID #: 479894



defendants, including new categories of defendants, potential third-party defendants could number in

the thousands); Arthur Andersen LLP v. Standard & Poor’s Credit, 260 F. Supp. 2d 1123, 1125 (N.D.

Okla. 2003) (severance of third-party claims for indemnity or contribution was warranted when the

action was complicated and joinder occurred late in the course of the litigation); In re CFS-Related

Securities Fraud Litigation, 213 F.R.D. 435, 437-441 (N.D. Okla. 2003) (severance of third-party claims

was warranted where the action was already complicated, document discovery was completed,

depositions were about to begin, no claims against similar parties were currently pending in the

litigation, and potential claim was known by the third-party plaintiff more than two years); U.S. v.

Kramer, 770 F. Supp. 954, 958-60 (D.N.J. 1991) (severance of third-party claims for contribution

appropriate where trial of the third-party claims would unduly complicate and overburden trial of the

primary suit, would bog down the trial of the primary claims, and would significantly multiply the

number of parties and issues).

        Severance is particularly appropriate in actions where determination of an earlier issue might

moot the third-party claims, as must be the case with Pharmacy Defendants’ third-party claims, which,

in order to be pled Rule 14, must necessarily be dependent on their being found liable for Plaintiffs’

primary claims. See In re Beverly Hills Fire Litig., 695 F.2d 207, 216 (6th Cir. 1982) (severance appropriate

where resolution of initial issue could be dispositive of or moot remaining claims). Additionally,

assuming arguendo Pharmacy Defendants had actionable claims for contribution or indemnification,

such claims have not yet accrued, making them particularly appropriate for severance and deferral. See

Ohio Rev. Code § 2307.26 (contribution claims do not accrue until there is a “judgment for the injury

or loss ... against the tortfeasor seeking contribution”); National Mut. Ins. Co. v. Whitmer, 435 N.E.2d

1121, 1123 (Ohio 1982) (the right to indemnity and/or contribution becomes complete and

enforceable only upon a payment by the claimant satisfying the whole of the obligation.); McPherson v.

Cleveland Punch & Shear Co., 816 F.2d 249, 250–51 (6th Cir. 1987) (“[A] cause of action for contribution


                                                         13
Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 14 of 15. PageID #: 479895



does not accrue until the joint tortfeasor has paid more than his proportionate share of liability.”);

Accord Whitmer, 435 N.E.2d 1121, 1123 (Ohio 1982).

           Accordingly, should the Court permit the third-party claims to survive at this time, the claims

should be severed and deferred so as not to prejudice the streamlined Track 1-B bellwether trial

setting.

                                               CONCLUSION

           For the reasons set forth above, this Court should strike the Pharmacy Defendants’ Third-

Party Complaints, or, in the alternative, sever and defer the third-party claims.



Dated: January 13, 2020                                   Respectfully submitted,

                                                          /s/Paul J. Hanly, Jr.
                                                          Paul J. Hanly, Jr.
                                                          SIMMONS HANLY CONROY
                                                          112 Madison Avenue, 7th Floor
                                                          New York, NY 10016
                                                          (212) 784-6400
                                                          (212) 213-5949 (fax)
                                                          phanly@simmonsfirm.com

                                                          Joseph F. Rice
                                                          MOTLEY RICE
                                                          28 Bridgeside Blvd.
                                                          Mt. Pleasant, SC 29464
                                                          (843) 216-9000
                                                          (843) 216-9290 (Fax)
                                                          jrice@motleyrice.com

                                                          Paul T. Farrell, Jr., Esq.
                                                          GREENE KETCHUM, LLP
                                                          419 Eleventh Street
                                                          Huntington, WV 25701
                                                          (304) 525-9115
                                                          (800) 479-0053
                                                          (304) 529-3284 (Fax)
                                                          paul@greeneketchum.com

                                                          Plaintiffs’ Co-Lead Counsel


                                                         14
Case: 1:17-md-02804-DAP Doc #: 3074 Filed: 01/13/20 15 of 15. PageID #: 479896



                                                     Peter H. Weinberger (0022076)
                                                     SPANGENBERG SHIBLEY & LIBER
                                                     1001 Lakeside Avenue East, Suite 1700
                                                     Cleveland, OH 44114
                                                     (216) 696-3232
                                                     (216) 696-3924 (Fax)
                                                     pweinberger@spanglaw.com

                                                     Plaintiffs’ Liaison Counsel

                                                     Hunter J. Shkolnik
                                                     NAPOLI SHKOLNIK
                                                     360 Lexington Ave., 11th Floor
                                                     New York, NY 10017
                                                     (212) 397-1000
                                                     (646) 843-7603 (fax)
                                                     hunter@napolilaw.com

                                                     Counsel for Plaintiff Cuyahoga County, Ohio

                                                     Linda Singer
                                                     MOTLEY RICE LLC
                                                     401 9th St. NW, Suite 1001
                                                     Washington, DC 20004
                                                     (202) 386-9626, x5626
                                                     (202) 386-9622 (fax)
                                                     lsinger@motleyrice.com

                                                     Counsel for Plaintiff Summit County, Ohio




                                    CERTIFICATE OF SERVICE

              I hereby certify that on January 13, 2020, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of record by, and

may be obtained through, the Court CM/ECF system.


                                                     /s/Peter H. Weinberger
                                                     Peter H. Weinberger



                                                    15
